FILED
                            NOT FOR PUBLICATION                             JUN 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



EVERETT V. REEDY,                                No. 08-35188

               Petitioner - Appellant,           D.C. No. 04-CV-00525-MRH

  v.
                                                 MEMORANDUM *
JEAN HILL,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Oregon state prisoner Everett V. Reedy appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court dismissed the petition, among other reasons, because it

was untimely. Reedy contends that his petition was timely under 28 U.S.C.

§ 2244(d)(1)(C) because he filed it within one year of the Supreme Court’s

decision in Blakely v. Washington, 542 U.S. 296 (2004). This argument lacks

merit because Reedy’s conviction and sentence became final before Blakely was

decided. See 28 U.S.C. § 2244(d)(1)(C); see also Schardt v. Payne, 414 F.3d 1025,

1038 (9th Cir. 2005) (concluding that the new rule announced in Blakely does not

apply retroactively to a conviction and sentence that were final before that decision

was announced).

      In light of this disposition, we do not reach Reedy’s contention that he

has a constitutional right to a unanimous jury verdict.

      To the extent that Reedy contends that he received ineffective assistance of

counsel, we construe Reedy’s briefing as a motion to expand the certificate of

appealability. So construed, the motion is denied. See 9th Cir. R. 22-1(e); see also

Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                          2                                      08-35188